Citation Nr: 0524479	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for a low back disorder 
in a May 1968 rating decision; it notified the veteran of the 
denial but he did not initiate an appeal. 

3.  Evidence received since the May 1968 rating decision is 
either cumulative or redundant of evidence previously 
considered, or does not relate to an unestablished fact 
necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim.  

4.  The RO denied service connection for an acquired 
psychiatric disorder in a December 1970 rating decision, 
which the Board affirmed in a November 1972 decision.

5.  The RO continued to deny service connection for an 
acquired psychiatric disorder in an October 1973 rating 
decision; it notified the veteran of the denial but he did 
not initiate an appeal.
6.  Evidence received since the October 1973 rating decision 
either duplicative or cumulative or redundant of evidence 
previously considered, or does not relate to an unestablished 
fact necessary to substantiate the claim and raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The May 1968 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2004).

2.  No new and material evidence has been received since the 
May 1968 rating decision to reopen a claim for service 
connection for a low back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

3.  The rating decision of December 1970 and the affirming 
Board decision, as well as the October 1973 rating decision, 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103, 20.1104 (2004).

4.  No new and material evidence has been received since the 
October 1973 rating decision to reopen a claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for a low back 
disorder in a May 1968 rating decision.  Although it notified 
the veteran of the denial, he did not initiate an appeal.  
Therefore, the RO's decision of May 1968 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2004).   

The RO denied service connection for an acquired psychiatric 
disorder in a December 1970 rating decision.  The Board's 
decision of November 1972 affirmed that denial.  That Board 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104.  The RO continued to 
deny service connection for an acquired psychiatric disorder 
in an October 1973 rating decision.  Again, the veteran did 
not initiate an appeal of that decision upon notice of the 
denial.  Therefore, the October 1973 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Board notes that in the August 2002 rating decision on 
appeal, the RO indicated that it considered each claim to be 
reopened but denied them on the merits.  However, the Board 
has a jurisdictional responsibility to determine whether a 
claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).    

Low Back Disorder

The RO denied service connection for a low back disorder in 
the May 1968 rating decision because it found that the 
disorder existed prior to service and was not aggravated in 
service.  Evidence of record at the time of that decision 
consists of service medical records and the report of the 
February 1968 VA examination.

Evidence received since the May 1968 rating decision consists 
of the report of the October 1970 VA examination; a statement 
from Dr. L. D., dated in January 1971; a copy of a telegram 
dated in June 1967; a statement from Dr. L. D., dated in 
April 1971; a copy of a letter from the veteran dated in 
April 1967; lay statements from L. C., D. H., A. R., N. C., 
and F. M., all dated in January 1972 and a lay statement from 
F. D, dated in August 1971; a statement from Dr. V. C., dated 
in March 1972; a statement from the veteran dated in March 
1972; a statement from Dr. V. C., dated in September 1973; 
the report of the October 1976 VA examination; a statement 
from Dr. F. M., dated in July 1993; a medical certificate 
dated in July 1993; medical records from Dr. J. H., dated in 
July 1993; medical records from Dr. F. R., dated in April 
1994; X-ray reports dated in May 1993; lay statements from Z. 
L. and the veteran's mother, dated in June 2002; a statement 
from Dr. L. D., dated in January 1971; a statement from the 
veteran dated in June 2002; a statement from Dr. F. R., dated 
in May 2002; a report from Dr. J. V., dated in May 2002; the 
report of VA examinations dated in August 2002; a letter from 
the veteran's mother dated in August 2002; a copy of a letter 
from the veteran dated in September 1966; a report from Dr. 
L. E., dated in October 2003; a deposition by the veteran and 
his mother taken in November 2003; and the transcript of the 
veteran's testimony from a personal hearing in March 2004.

Initially, the Board notes that the following evidence in no 
way relates to the veteran's claim for service connection for 
a low back disorder, and therefore is not new and material 
for purposes of reopening the claim: a statement from Dr. L. 
D., dated in January 1971; a copy of a letter from the 
veteran dated in April 1967; lay statements from L. C., D. 
H., A. R., N. C., and F. M., all dated in January 1972 and a 
lay statement from F. D, dated in August 1971; a statement 
from Dr. V. C., dated in March 1972; a statement from the 
veteran dated in March 1972; a statement from Dr. V. C., 
dated in September 1973; medical records from Dr. F. R., 
dated in April 1994; a copy of a statement from Dr. L. D., 
dated in January 1971; lay statements from L.G., Z. L., and 
the veteran's mother, dated in June 2002; a report from Dr. 
J. V., dated in May 2002; the report of VA psychiatric 
examination dated in August 2002; a letter from the veteran's 
mother dated in August 2002; a copy of a letter from the 
veteran dated in September 1966; and a report from Dr. L. E., 
dated in October 2003.   

In addition, a copy of a telegram dated in June 1967 contains 
only a summary of information in service medical records.  
Therefore, this document is cumulative of evidence that was 
previously of record.  The statement from the veteran dated 
in June 2002, the November 2003 deposition, and the testimony 
from the March 2004 hearing all include general statements 
that the veteran suffered a back injury and received 
treatment in service.  This evidence is also essentially 
cumulative of evidence present in service medical records and 
allegations considered at the time of the May 1968 rating 
decision.  Cumulative or redundant evidence is not new and 
material.  38 C.F.R. § 3.156(a).  Simply stated, the veteran 
made these same contentions during his prior claims. 

The remaining evidence is new and at least mentions or refers 
to the veteran's low back complaints.  However, the Board 
finds that this evidence is not new and material because it 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  The RO previously denied service connection for a 
low back disorder, finding that it existed prior to service 
and was not aggravated in service.  The evidence received 
since the May 1968 rating decision does not in any way 
demonstrate that the low back disorder did not exist prior to 
service or was aggravated in service such that there is a 
reasonable possibility of prevailing on the claim.  

Specifically, the reports of the October 1970 and October 
1976 VA examinations and the medical records dated in May 
1993 and July 1993 offer only information concerning the 
current status of the low back disorder.  The reports from 
Dr. F. M. dated in July 1993 and May 2002 include the 
statement that the veteran's "aggravated condition 
apparently has its history from the time when he served in 
the Army during the years 1966-1967."  However, this 
statement is, on its face, based on reported medical history 
rather than review and analysis of the relevant evidence of 
record, and as such is not competent medical evidence 
required to establish service connection.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Therefore, these reports do not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In fact, the report of the VA 
orthopedic examination dated in August 2002, which does 
include an opinion as to the etiology of the veteran's back 
disorder based on a complete review of the claims folder, 
concludes that the veteran had a pre-existing back disorder 
and that current arthritic changes were due to the natural 
aging process.  This evidence does not provide any support 
for the veteran's claim.  Id.  Accordingly, the Board finds 
no new and material evidence to reopen the claim for service 
connection for a low back disorder. Id.  The claim is not 
reopened.  38 U.S.C.A. § 5108.     

Acquired Psychiatric Disorder

The RO denied service connection for an acquired psychiatric 
disorder in the December 1970 rating decision because there 
was no evidence of the disorder in service.  The November 
1972 Board decision on appeal found no evidence of a 
psychiatric disorder in service and no diagnosis of a 
psychosis until more than one year after the veteran's 
separation from service.  The RO's October 1973 rating 
decision found no new basis to allow the claim.  Evidence of 
record at the time of the October 1973 rating decision 
consists of service medical records; the report of the 
February 1968 VA examination; the report of the October 1970 
VA examination; a statement from Dr. L. D., dated in January 
1971; a copy of a telegram dated in June 1967; a statement 
from Dr. L. D., dated in April 1971; a copy of a letter from 
the veteran dated in April 1967; lay statements from L. C., 
D. H., A. R., N. C., and F. M., all dated in January 1972 and 
a lay statement from F. D, dated in August 1971; a statement 
from Dr. V. C., dated in March 1972; a statement from the 
veteran dated in March 1972; and a statement from Dr. V. C., 
dated in September 1973.   

Evidence received since the October 1973 rating decision 
consists of the report of the October 1976 VA examination; a 
statement from Dr. F. M., dated in July 1993; a medical 
certificate dated in July 1993; medical records from Dr. J. 
H., dated in July 1993; medical records from Dr. F. R., dated 
in April 1994; X-ray reports dated in May 1993; lay 
statements from Z. L. and the veteran's mother, dated in June 
2002; a copy of a statement from Dr. L. D., dated in January 
1971; a statement from the veteran dated in June 2002; a 
statement from Dr. F. R., dated in May 2002; a report from 
Dr. J. V., dated in May 2002; the report of VA examinations 
dated in August 2002; a letter from the veteran's mother 
dated in August 2002; a copy of a letter from the veteran 
dated in September 1966; a report from Dr. L. E., dated in 
October 2003; a deposition by the veteran and his mother 
taken in November 2003; and the transcript of the veteran's 
testimony from a personal hearing in March 2004.         

Initially, it is observed that the statement from Dr. L. D., 
dated in January 1971, is a duplicate of previously 
considered evidence.  Such evidence is by definition not new 
and material.  38 C.F.R. § 3.156(a).  In addition, the lay 
statements and veteran's statement dated in June 2002, 
statement from the veteran's mother dated in August 2002, the 
November 2003 deposition, and March 2004 hearing testimony 
all generally contend that the veteran was normal and happy 
prior to service and that he had emotional problems after 
returning from the military.  This evidence is cumulative of 
the other lay statements of record at the time of the October 
1973 rating decision.  Cumulative evidence is not new and 
material. Id.   

Finally, the Board notes that the following evidence in no 
way relates to the claim for service connection for an 
acquired psychiatric disorder, and therefore is not new and 
material for purposes of reopening the claim: a statement 
from Dr. F. M., dated in July 1993; a medical certificate 
dated in July 1993; medical records from Dr. J. H., dated in 
July 1993; medical records from Dr. F. R., dated in April 
1994; X-ray reports dated in May 1993; a statement from Dr. 
F. R., dated in May 2002; the report of the VA orthopedic 
examination dated in August 2002; a copy of a letter from the 
veteran dated in September 1966.

The remaining evidence is new and at least mentions or refers 
to the veteran's psychiatric complaints.  However, the Board 
finds that it does not relate to an unestablished fact 
necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  The Board's November 1972 decision denied the 
claim because it found no evidence of a psychiatric disorder 
in service and no evidence of a psychosis within the 
presumptive period.  The evidence received since the October 
1973 rating decision does not in any way demonstrate that a 
psychiatric disorder was present in service or that a 
psychosis was manifest to a compensable degree within one 
year thereafter such that there is a reasonable possibility 
of prevailing on the claim.      

Specifically, the report of the October 1976 VA examination 
indicates that the veteran had no psychiatric treatment until 
1970.  Similarly, the report of the VA psychiatric 
examination dated in August 2002, which included a review and 
discussion of relevant evidence from the claims folder, 
indicated that there was no evidence of psychiatric treatment 
until August 1970 and that symptoms of paranoia were not 
noted until October 1970.  The examiner concluded that the 
opinion relating the veteran's neuropsychiatric condition to 
service was speculative.  This evidence does not provide any 
support for the veteran's contention that his psychiatric 
disorder was present in service or immediately thereafter.  
It does not raise a reasonable possibility of substantiating 
the claim and is therefore not new and material. Id.   

The Board acknowledges that the May 2002 report from Dr. J. 
V. includes the opinion that the veteran's inability to 
adjust to military life could have been due to early symptoms 
of his illness.  However, the statement also includes 
reported history provided by the veteran's mother, on which 
the opinion is apparently based, alleging mental illness 
since the veteran's discharge in 1967.  There is no 
indication that the author reviewed all evidence relevant to 
the claim.  Similarly, the October 2003 report from Dr. L. E. 
opines that the veteran's in-service experiences could have 
precipitated his disorder.  Again, however, the report 
includes references to history provided by the veteran; there 
is no evidence that all relevant records were reviewed.  An 
opinion based on reported medical history, without more, is 
not competent evidence required to establish service 
connection.  LeShore, 8 Vet. App. at 409.  Therefore, such 
evidence does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder. Id.  The claim is not reopened.  
38 U.S.C.A. § 5108. 

The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by letter dated in April 
2002, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the August 2003 statement of the case 
includes further explanation of the evidence needed to 
prevail on the claim, as well as the text of the regulations 
that implement the notice and assistance provision from the 
statute.  Therefore, the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. 
§ 5103(a).       

The Board observes that the RO issued the VCAA notice in 
April 2002, prior to the August 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the April 2002 
letter, August 2002 rating decision, August 2003 statement of 
the case, and November 2004 supplemental statement of the 
case otherwise fully notified the veteran of the need to give 
to VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Moreover, neither the veteran nor his representative has made 
any showing or allegation of defective notice resulting in 
prejudicial error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO secured medical 
examinations and opinions relevant to the appeal and all 
private medical records as authorized by the veteran.  The 
veteran has also submitted private medical evidence and 
several written personal and lay statements, as well as his 
hearing testimony.  He has not identified any VA treatment 
records pertinent to the appeal.  The Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.     

With regard to the issue of whether new and material evidence 
has been submitted,  the Board notes that the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A(f) (West 2002).  Because the veteran has 
not identified any service or VA medical records which are 
available and are not already in the claims file, the Board 
finds that there is no additional duty to assist prior to the 
veteran submitting new and material evidence.  Because there 
is no basis to reopen the claim, the Board finds there is no 
obligation to obtain another VA medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).  In view of the narrow questions 
of law and fact on which that issue turns, the Board 
concludes that there is no reasonable possibility that any 
further development could substantiate the claims.

	
ORDER

As no new and material evidence has been received, the claim 
for service connection for a low back disorder is not 
reopened.  The appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for an acquired psychiatric disorder 
is not reopened.  The appeal is denied.


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


